Title: From Alexander Hamilton to William Rawle, 13 March 1794
From: Hamilton, Alexander
To: Rawle, William



T. D. March 13th 1794
Sir

I return you the papers concerning the Miamia Tract with one marked A, which will be directory to you, as to objects.
You will be so good as to prepare without delay drafts of the respective instruments & to communicate them to me, for examination.
The Grantees are to be described in the terms of the Acts.
With consideration & esteem   I am Sir   Your obed ser

Wm Rawle EsqrDistrict Atty

